ORIGINAL™5 COURTOF CRIMINAL APPEALS

              COURT OF CRllilML APPEALS CASE NUMBER
                                    PD-
                        COURT OF APPEALS CASE ^MBER™*™™"™*
                                                             DEC 18 2015

                            ob-m-oom-m
                                   ' ' u                 Abel Acosta. Clerk


                            BEHHIE JOHNSON, JR.
        FLED IN                                Pe-f/f/nner
COURT OF CRIMINAL APPEALS            \/                  '
       DtC 1.8 Zvjjss

    Ab©l Acosta, Clerk       5//l/t C/l   ILAI1J,
                                              Respondent.

        , PETI770/V FOR DISCRETIONARY REV/EW FffOM
,, JU6MENT OF THE" S/X'ffl COURTOFAPPEALS


                                               Parrick D. Moreno,
                                               TmNo.011523%
                                               t1ofkUShlesUn,i.
                                               306DFM35M
                                               Qeaumon^Tx,77765
                                              La/man tor Peiiiioner
                                                 rage

TABLE OF CONTENTS                                       j
TABLEOFJMTHORITIES.,,                          .... iif
STATEMENTREGARDING ORAL ARGUMENT.. V.
STATEMENT OF THE CASE                              vi
STATEMENTOFPROCEDURAL UlSTORV.                     vi
QUESTIONS PRESEHTED FOR RFMIE13                         1
mUMFHT...                                           a
    -i- Introduction. *.-..,.......,,_,,,,,.       .. %

    JL. Discussion .,,*.,-                          4
         /I,The Evidence is Nor SuPPicienh to Sup-
         norr {he Con\iichon oP Aqqravated Sexua I
         rAssauH^            ..,.??      ;._.. . M
         daor Counsel to ResT On aTrialSirateqy
         Necessities the Existence aPOne. Openinq
         {he OoorvD Exhaneous OPfense Cannot Be
         Considered Reas^nablelrialStftnegy^^ iv

                        I
 1




         C.Tr/a/ Counsels failure to Investigate, de -
         Velcf^and Present Evidence oPf\\ternative
         DklA lestinaMo Tactical Reason in failina
         +o A-Hock Veraciiy oP"Rape"Evidence.,. .1
     J1L norm.,.,                                . •8
PR/IYER FORREL/EF              .                    
CERTIFICATE OF SERVICE...-                          10
CERTIFICATE OF COMPUAHCE                            \o




                        t e



                        JJ
               TARIFF AUTHORITIES

                                                      Page
                       lexas Cases

Wernanrlez v. Sink 726SU2d'53,57
                   Clex.Crim.App.W26l                ...6
Mnrhn v, SEnfe, 76IS.LJ.2d 876,8SO
                   (Tex.App. -fiusFin \m)             39
Thompson v. %rk: 9 SM 33 80S, 813
      1               (Tex.Crlm.Ao. IW)                  8
[dicker v. Skk. 667 SH2d 137, H2
               \lex,Cc,f\op. )i8M)                       8

                 Federnl Coses

ferryman v. Morton, 100 F3d 1089 (CR3 M%)...3
Waynes v. Cain. 292 F3d 315,380,311 (5^dr. 2002).. .7
Lunberry v. Hornhenk, 60S F3d 75M (CA 9 2010) .3

                   Supreme Courr Cases
fle//v. Cnne. 535 U.S. 625, 111 S.CI 12% 1251 (2602). . . 7
                           JJJ.    *«W
Crane v. Kerrlucky Ml6 US. 683,690,
              ~~^ 106 S.Cb 2H2 (I9M)                  3
\n re Oliver..333 US. 257, 63S. Cb 411(1942).         H
Jackson v. Virdah, 433 U.S. 301,320
             J     Q9 S.Cb. 2121 0979).               2
He Warn v. Ridhnrd&n, 391113.7W 11In. id
                      qos.cb.MLimOmo)                  £
PoLOellv. Alabama, 221 U,S,45,53S,Cb.55(l(?32)...,.6
Strickland v. Uasbinamn 466 US. 66$
~                          MS.Cb 2d52 (mi)          &,7
UnS-kd&hhs v. Cranie. 466 U.S. 64?, 66d,
                        16)43Cb 26)3%2S47(MM)...6,1
Mashln^n v. Skrhsd"Texas.322U.S. H, 27S.e+./920
                              (196?)                3,4
Texas Cansh-krn'on nrbicle I, Section Id             .6
Un'rfaU S-bhs ConsT/TuTidri, U.S.6.A. SixlhadlzM-f&Ji. ,o
                  Texas renal Crude

Tex. Penal Code §2% 621..,                        VI, 4

                            IV
      STATEMENT-REfi/JMB OMLMBUMENT

Oral arqumenF )s ?equesFeJi.




                    V.
              STATEMENT OF THE CME

      Mr. Jphnsqri ujas convicted oPao^ravared sec-
ual assautr. See Iems Penal Code §22.021, AjuryHaid
Johnson auilty and assessedpunishment- cxtmultiple
iiPe sentences, do be served Consecutively in the lexos
(tepacTfYienT oPCriminal dushce -\r\srituriona\ division,
A^ucke sentenced Johnson accordingly. (CR. 7$).
     Johnsons deFeoze htoyer, Mr. John Stroud, askedthe
\rial Judge Bobby Ldckhad cxhout -testifying ~k> a
Consensual dePense before trialandoutof^the hmrim
oPihejury, (RR2 pp. 15,16).                            J
     Tudqe Lockhod -men asked iP Mr. Stroud hod ad~
\lised Johnson itort he uixddheve 4d testify in ordertz
present aConsensual sex dePense. CRRS^pp l£S-llo\
      S1KFEMENT OFPROCEDURAL HISTORY

    Tjohnson appealed a conviction oPaaaravated
sexualazsaultj Cause number d^-N-Ooi^1!-CRt lis
appellate lawyer File on Anders br/eP and Motion trc
iuithdrauj on April 11, 20I5> Johnson filed apro &
brieP appealing his oonviedrion on -three points oPerror
CnTulyl3,2flf.
   The Sixth Courr of nppetxU upheld W ludw&nr
and sentence \nhh\zCase. iAHadmeni /t)^




                          VI.
          QlBVOm PRESENTED FOR RfVIEbl

    I idhether the evidence ah trial \s suFPidenh
to Suppoda (Conviction oPaqaravated sexadassaalr,
      2. Uheiner dePense Counsel u)aspreparedand
presented any irial strategy in dhis cose.,
       3, Uhcther Counsel investiqahdj developed,
and DOZsenfad evidence for a cdtto alternative OftA
{esf\A                     /)ftfi(MNT
I. ItmODUCTIOM

       Uhe-ther -there uJas evidence -to support convic
tion oPamravated sexual assault is a cjuesiion &P
Pod and law. Jackson v. Virginia /M'.? U.S. ini.?)/).
       Inveshaector Daphne Stiles trestiPiedthat the
victim's medical records did not have median she sup-
percd Ony in juries. CRRS, p. 96), Mrs. Sti \es Pudher testi -
Pied thdFPe lock aP injuries didfid Cern heraiven her
27yearsoPexperience in lau) enforcement-, CnR^p^l),
     Krisiy Pink Prom Phe Terns OPS Crime Loh testified
thatanalysis ujus performed oP the sexual assault kit
and The sperm cell Predion khs Consistent- with amixture
aP Johnson, h~he vidim, and an unknaon individual,
CRR2,pp,l25il3l).
      Johnson UJillindy alloived bet. Brad Thacker
obtain a £W/9 sampPe fCRR8,fl.l3t 74),
      The victim heshiFtedhnatron Tune 2b, 2012, she
had leP-t a "parly'" Qnd a Friends apartment cmd
UJas ujalfonq daoon Robison (U> CRRSJpp. M3'WX Armn
in a black Sli\J oPFered her a ride and she reco^ -
nized him so she accept&d, CRR2,p.W)> The man
shhed he neededto make a sdvp betare dakinj dhe
Miedim on her dashnation. According ^ He Vicrim^
dne man pulledinio a lot, pulledodra^un} puiit
'ta her head/ and demandedora.Isex, CkRV, p. Hl),
She Pudher iestiPed' thatsheJumped'outoPrhe -truck,
but the man chased, Gaivyhtr herand 'dhreoo ''her onto
                             z.
the lot, or,on the around. (RR2tp.M%). held aqun to her
head and sexually assaulted her (RRfyp.m). She
Further testified She had "sexual intercourse'' (not lave) Dim
her Piance^Michael, "(RR2,p 158), that morning,
     Mr. Shroud hells Johnson thd the only uJay to raise
a Consensual sex defense utts to either through his
shapement ho the police or look the jury "in the eye ' in
-testifying To the caurtroam his defense, (RRS,p. \(&-&).
It is clear that Johnson's dePense attorney ujos illprepared
(-or trial Par uJas he prepared for any strategy in Jahnsan's
dePense, Due process includes a right to'a meaningPd op
portunity to present a Complete dePensed' Lunherry v. Horn -
heap 605 F3d 75V COt 9 2dIO)Ceding Cranev, Kentucky,
M76 US. 6$3( 690, Ip6 S. Gh 2m (/9M). "For counsel Po
rest on aSTrategy' necessitates trhc existence oPone'This
Case lacked strategy/opening The door 'ho otherwise in -
admissible evidence ivhere The vicTi/n is the State's
dhieP UJrtness is not reasonable ePPeod-veassishanceoP
Counsel as auananreed ho Hahnsan in tine S/'xih Plryiendmorr
U,S£.A> Berryman v. Marion. 100 PodT0?lCCA3 IW&).
     hnally, fir. Stroud s Pailure To ascertain the Po,ds}
investigateJ develop andpresenh evidence., for one,
adernaT/ve ddd TesThg,ha^ nadzxdiaalreasoning in
to presanha dedense, andcaiIunfitnesses in favor  the Slates, This
                             3,
Coud had occasion in In re Oliver 333 U.S. 257, 62S,C~h
HW Cl9lfS)/ tcD descrihe uhahd regardedos dhe most
basic ingredients oPdue pracess oPlaid.
     The right to oPPer -the resrionony aPwitnesses, and-to
Compel their cxHendance/ ifaccessary/ is inplain Terms the
riaht to present a defense 'the right ho pressor -the de
fendant's Version oPthe facts as ue//as thepraseeuT/on's
\othe jurySo it may decide inhere rhe Truth lies, Tushas
an accusedhas the righh To conProni the prosecution's
U)itnesses for -the purchase oPchallenging their T~eshim^r\y,
he has the right ho present hisoun lortnesses ~k establish
a dePense, Idoh 1923,


X DISCUSSION
      f\. The Evidence is Not SuPflcienT ho Support
      the Conviction oP ftggravated Sexual nssaulh
       Mr. Johnson subrnds hhahthe evidence pre
sented aP Trial is noh suPPicient ho supped the
Conviction oP agarcwahedsexualassault;
       Under the (exas Penal Code %22.021. Toprevail
in a cose oPaggravated sexuoxlassault, the Stahe
nnusTprove heyanda reasonable doubt{he defendant
intentionally orknotoinaly causes the penetration oPhhe
anus or^sexualorgan danotherperson by any means
idithad thahperson's consent, and by acts orujords/
places ~me vicT'/v in fear TlnaiaPeam, serious bodily in ~
jury, or kidnapping u)ill imminently inPlidredupon any
persons or, by acts or ujards occurring in the presence
                            4'
Or the \licd\m, threatens To causeihe death, serious
bodily injury, Or kidnapping oPany person,
      Kick only does Johnson argues that'evidence is
InsuPPicienh because aP lestiMdny aPivihnesses agree -
ing That medical andphysicalevidence ts nol-cansis -
PenkuJith sexual assaulh huh that there uJas sexual
intercourse by ihese tua Cansenhina adults, There uJas
A9 physicalor verbal abuse, i,e., any threats made,
Only a- knoujn pnohestuhe Trying To make fOoney Hr her
drUQ Pabih dhah is smoking CrackXRRS^p.KZpzT),
Idhen ihe victim didnT geh the awounb oP Money she
/kJOs looking for she hollered Cape irt Pehdliadion To
 Johnson and, tor nop taking her do a knoion drug Oeigh -
 borhood in the early hours cPdhe DighT
      Johnson alse> belFeves dhat "Hiehael'is not the
USlA oP-the other Unknown speei/nen as tashiRed by
the \JicttmdRR$J).lSSX Siyly because 'Wehaelds
Dotthcviehms riance. in Fad, Flichael is involved
Ldith someone else by Common laud,
       Pudhermore, hhe empty loh hhc vietirn claims John
son Threuj nerdouonan is Put'/ aP roel•the money and a ride do a knoujn drua^neiajnhocbood\
There uJas Caonsensua Isex and the auTcry uaas aPter
the fad,

        Q, For Counsel To Rest On oPTrial Shafegy
        Necessitates the Existence of One, Open
        ing the Door ha Extraneous Offense Connoh
        Be Considered Reasonable Trial Shrategy.
       The nam ho be represented by Counsel is by farthe
(ndstimporhntoP adependant's constitutional rights be
cause it aPFects the ability oPa defendant Pa assert a
myraid aPother rights, as Justice Sutherland explained in
^ellvPrtlobarna^Slldd. *\5,53 S.Ch 55(1432).
      The right- to assistance oP counsel is guaranteed by
the Sixth ara fourteenth Amendments oPhne united States
Conshtuhian andArticle I, Sechinn ID aPthclexas ConsPdu -
Mon. This right to the assistance aPeounsd has long been
understoodto include o ridt to ePPedive assistance oP
counsel. "See he Mann vRidadson, 317U.S. 15% 711, n. Id,
qoSChMidlWCmd)'
     The Texas Courtat CriminalAppeals in Hernandez v,
State, 716S^2d53,57(Tex.&imJfpd^)adopted the
Strickland (* Idbshington. 166U.sMz/dt'SM2o"5Z0W))
test as dieproper hesh understate hid fo qauge the ePPeet-
iveness oPcounse I
      Johnson Contends that his'trial aHorney s assis -
hnce Idas so extremely small thaThe Philedh completely
da subject ttieprdsectdion's- ease tomeaninaPu/hdr^g
adversaria Iheading, UnitedStates v, fame.. A66 U. S, 6*1$,
660,1015,Ch2A3qp20ll7(mS)t By opening thecbdr to
                           L
   dXrroneaus drpense it uas extremely prejudicial to
  Johnson's defense and undermined hhe reliability of the
  Pirdina oP qmlh UnitedStdes ^cSr^nir.. cd 6,5*1 n. 26, lot
  SXTatmin.26.
          iir Shroud's failure to ascertainthe fads and to
  l/V]peach Ms, Peoples, hhe Shdc'sdhiePuJitness, by uJay
  dr"investigating to develop andpresentevidence, i. e,,
  ho have ]r\ichad'' Tedcdas do sae ujhdher arPot he is
  the ud To have Johnson tedifyy
  Rather than Pa eFPschive eross- examination oFhs.Peoples
  and' presmLujitness(es) on his behalf, "Michael, *Johnsons
  mawcrujho knotcs tTidiael to be involved ddh someone,
  Cannot be Considered reasonable trialslrde^y uJnen purring
  his clientan dhe stand apens the door ho extraneous aP-
  Pen   es.


              C. Trial Counsel's Failure ho Investigate. De
              Velnp, and fhesenhtvidence aPltlfernahive
               DAI/1 Testing,
               UNt            fto TacTcatReason
                     jesting, no                  in fui/inc
                                   laevcal Reason m  run
               To Itttack Veracity oP Rape Evidence.

                                  7
    ' r\
     Rarely UJill a revieuina Court be provided uiiththe op ~
borturiTy do woke its dehrmination on diredappeal u.dh a
record Capable oPprdvidlng aJam evaluation aPthe merits
aPhhe UnePFechive OSSidancd claim,,.," Thomson v. State,
9S,U,3d t6% m(l^.&^dppt IWl This Court should
CeaieuJ and ask Johnson's attorney>, Fir Stroud, uirnh triaI
strategy uJas there putting his client on the stand,
(RRS,pp\5,l6),       '      J
    Idkle the Shff's medical anadsis provided three (3)
s>Pecimen$> aP bbjft f evidence, iPil^e StaheToakds
CJniePwitness'hided, Ms.Peoples, that the ThiPd'UA"
kncion "specimen uJas her Fiance, 'dhen it uSduld be
reasanable to conclude that Caanseldhould have
Colled Phr a dePence medical expert do test The "an -
kbuJn °specimen da see i/p in fact, it uJas fTichael's-
b/\IA etna/dhe i)eed tor impeachment^>Fevidence, A
process cTelimination/Carroharahinz sliaulolbe applied
in this Cirumstantial Oase.Ldictcr y. State, £6 75,Ui2d
\37diZ(TexCc. Apf>dW)> It is reasonable To bel/eye
that fds. Peoples uas engaged inprasditutian anddoes
i)dkaou) uiha the thirdsped/men belongs tz>, (RFZpJdo),
ftnd.under thd. inF/uenee pFdrugs aundalcohol-the real
reason shedia/ntuti/it hz> edit 9dd,

he. mm
       The Shahe araues thaho reasonable jury hound be
yond a reasonable doubt that fjonnson Comalted trie
oPPense as chamed. But ujithout C^ntr^vedin^ the thid
Specimen Fund mtie testing oP the bitft, theJury uJas
not Prec to determine tdhere Ihe trull IfeJ* Morten v- Slate,
 161 S.U2d $16,220 (TexJpp. -Austin !&). The STde
believes that this revieuina court stwdd accept
Ms. Peoples' versian aP Pacts in this uJCakCircumdanhal
ease ioased an limitedc^d Concealed evidence and
That trial counsel's performance ujas reason^ ole and
edictP)oTpreiudlee Jahns-on.
      Uhde a convicted deFendard CYiustest&hl/sh actudpre -
 ludicedfiw his attorney's condud, Ihe State cannstavoid
 tine Consequences aPaFinding oPlAeFFeeti've clssisdznce by
Qrguing thattheprejudice is de minimus. Far example,
lire Sentences in prison Const,lutes prejudice., glover v. United
States, 531 US. j%203,121S,C+. 6% 7oa(Zoai).

                 ffMYER FOR RELIEF
    For the roreaoina ceasens, Johnson prays thdthis
Honorable Courtshould Srant this Pet'itibn fir bis -
Cretidnary Revieu and review the judgment by the
Texas Sixth Court oPAppeals in this ease,

                             (xespechPully submitted,

Patrick b. Fbreno, fltitio^r pennte Johnson, Jr., Hppe/lav)f
TbCjdo.i75233&              TDCTdo. tf7DO>53
Mad Id. Stiles Unri         YWk Id. STPks Unit
3060 FM 35/d                 30)60) FM 3dH
Beaumont Id&s 77705' (deau/nantrle^s ?7?<45"
layman For Appellant
                                    r               CERTIFICATE OF SERVICE
      T Qennie Johnson,Tr.,cto hereby CertiFy thai;
OH this tV*        dasy nP Qgggmher / 26> is- ;
1 Caused a Copy or the foregoing document -fa be
Served by First class maijnoddge prepaidf on the
DOLuie County Districh Attorney's aPPice, 601 Plain Shy
TexarkaneiJexas 1550b and the State fhsecutina
Attorney, HO, 8n* J30% Austin, Texas. 727fL PursLd
toTexKAppT68Jh
                                   1jennti ^yeLvr^ fin.
                                  oennie Johnson/Tr.,&ii4ioner
                                  roahk>.mO053

           CERVFICBTE OF COMPLMCE
    This brieP Complies uuith Tex. R. App. P. 68.5, no long -
er than 15pagesf exclusive aPpages indexoPauthori -
pies, sidemenTregarding sral araument, statement oP the
Case, statement oPprocedural history, andthe appendix,


                                  Bennie Johnson, Jr., Pro Se
                                  TDCJ No. M70O53


    Appendix Pollaus- (i.e., Sixth Court dpAppeals'
                           Tudarnentand Opinion ),

                            10.
Abe\ Acosta.ClerK
/2our+ o-P Qrinnal




           aix4h Cour+ dc Appmls 3uc\qmer4
          Chief Justice            Court ofAppeals                                      Clerk
      J0SHR. M0RRISS, III                                                        Debra K. Autrey
                                      Sixth Appellate District
             Justices                   State of Texas                          Bi-State JusticeBuilding
                                                                                              CEBL
      Bailey C. Moseley                                                     100 North State Line Avenue #20

      Ralph K. Burgess                                                         Texarkana, Texas 75501
                                                                                    (903)798-3046


                                         October 14, 2015

Lauren Sutton                                      Bennie Johnson Junior
Assistant District Attorney                        TDCJ-ID# 1970053
601 Main St                                        Stiles Unit
Texarkana, TX 75501                                3060 FM 3514
* DELIVERED VIA E-MAIL *                           Beaumont, TX 77705

Derric Scott McFarland
Attorney at Law
602 Pine Street
Texarkana, TX 75504
* DELIVERED VIA E-MAIL *


RE:     Appellate Case Number:        06-14-00194-CR
        Trial Court Case Number:      12F0821-102


Style: Bennie Johnson, Jr.
        v.

        The State of Texas


The Judgment of the Trial Court in the referenced proceeding on appeal from Bowie County was this
date AFFIRMED, in conformity with the written Opinion of this Court of even date.

A true copy of this Court's Opinion and Judgment i« enclosed.
                                             J
                                                                Respectfully submitted,

                                                                Debra K. Autrey, Clerk




                                                                By.
                                                                                                    Deputy

cc:    Hon. Bobby Lockhart (DELIVERED VIA E-MAIL)
       Billy Fox (DELIVERED VIA E-MAIL)
                                            In The
                              Court of Appeals
                Sixth Appellate District of Texas at Texarkana


                                      No. 06-14-00194-CR




                              BENNIE JOHNSON, JR., Appellant

                                               V.


                              THE STATE OF TEXAS, Appellee



                            On Appeal from the 102nd District Court
                                    Bowie County, Texas
                                 Trial Court No. 12F0821-102




                        Before Morriss, C.J., Moseley and Carter*, JJ.
                        Memorandum Opinion by Chief Justice Morriss




*JackCarter, Justice, Retired, Sitting by Assignment
                                 MEMORANDUM OPINION

        Bennie Johnson, Jr., appeals his conviction by a jury of aggravated sexual assault. See

 Tex. PenalCode Ann. §22.021 (West Supp. 2014). Johnson was sentenced to life imprisonment
 and was represented by different appointed counsel attrial and on appeal.

        Johnson's attorney on appeal has filed a brief which discusses the record and reviews the

 trial proceedings in detail. The brief sets out the procedural history and summarizes the evidence
elicited during the course of the proceeding. Counsel has provided a professional evaluation of
the record demonstrating why there are no arguable grounds to be advanced on appeal, thus
complying with the requirements ofAnders v. California. 386 U.S. 738, 743-44 (1967). See In
re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State,
813 S.W.2d 503, 509-10 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807, 812-13 (Tex.
Crim. App. [Panel Op.] 1978).

        Johnson has filed a pro se response in which he argues (1) that the evidence is insufficient

to support the conviction ofaggravated sexual assault and (2) that trial counsel was ineffective (a)
in failing to provide a proper trial strategy, (b) by "opening the door" to extraneous offense

evidence, and (c) by failing to investigate alternative DNA.

       We have determined that this appeal is wholly frivolous. We have independently reviewed

the entire record, as well as Johnson's pro se brief and the State's response, and find that no

genuinely arguable issues support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.
Crim. App. 2005).
           We affirm the judgment ofthe trial court.1



                                                                                                   j



                                                          Josh R. Morriss,      III
                                                          Chief Justice

 Date Submitted:             October 12, 2015
 Date Decided:               October 14, 2015

 Do Not Publish




'Since we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel's request to
withdraw from further representation of appellant in this case. Anders, 386 U.S. at 744. No substitute counsel will
be appointed. Should appellant wish to seek further review of this case by the Texas Court of Criminal Appeals,
appellant must either retain an attorney to file a petition for discretionary review orappellant must file flDjnjg^ petition
for discretionary review. Any petition for discretionary review must be filed within thirty day^lr^ej^e^rthj^ate ,,..
of this opinion or the date on which the last timely motion for rehearing was overruled by this C(Mirt+h.^cf^x^^."''s
App. P. 68.2. Any petition for discretionary review must be filed with the clerk ofthe Texas Court oVCriminal
Appeals. See TEX. R. APP. P. 68.3. Any
                                   / petition
                                           *:*;~- fJ-
                                                  for discretionary review should comply with thf^quiremenjts.of
                                  ellate Procedure See TEX. R. APP. P. 68.4.
Rule 68.4 ofthe Texas Rules of Appel                                                           ^ ' ' l' ^Oks
                                                             3
                                                                                                       lexark        iSxas
                                                                                                 Debra K.            •v. ClPrk
                                Court of Appeals
                         Sixth Appel ate District of Texas


                                   JUDGMENT



Bennie Johnson, Jr., Appellant                        Appeal from the 102nd District Court of
                                                      Bowie County, Texas (Tr. Ct. No.
No. 06-14-00194-CR        v.                          12F0821-102). Opinion delivered by Chief
                                                      Justice   Morriss   and    Justice   Carter*,
The State of Texas, Appellee                          participating. Sitting by assignment.



       As stated in the Court's opinion of this date, we find no error in the judgment ofthe court
below. We affirm the judgment ofthe tria   court.

       We note that the appellant, Bennie! Johnson, Jr., has adequately indicated his inability to
pay costs of appeal. Therefore, we waive bayment of costs.



                                                      RENDERED OCTOBER 14, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE


ATTEST:
Debra K. Autrey, Clerk